Citation Nr: 1403791	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  05-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to December 1973. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

This case was previously remanded by the Board in September 2007 and March 2010 for additional development.  In January 2012 the Board denied entitlement to a total disability rating based on individual unemployability.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a July 2012 Order, vacated the Board's January 2012 decision denying entitlement to a total disability rating based upon individual unemployability, and, remanded the Veteran's case to the Board for action consistent with a July 2012 Amended Joint Motion for Vacatur and Remand.  As such, in January 2013, the Board once again remanded the case to the RO for additional development.

Most recently, in July 2013, the Board remanded the case for actions consistent with the prior remand, to include obtaining a VA examination with an orthopedic specialist, and social and industrial survey.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection or a separate compensable rating for radiculopathy as secondary to a low back disorder has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   This matter is intertwined with the instant issue and should be adjudicated as part of this claim.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Since the October 2013 supplemental statement of the case denying entitlement to a TDIU, in December 2013 the RO granted entitlement to service connection for a mood disorder, rated as 30 percent disabling since August 20, 2012.  As such, the Veteran's combined rating became 70 percent effective August 20, 2012.  The Board notes the Veteran's rating thus meets the schedular requirements of 38 C.F.R. § 4.16(a).  The schedular criteria had previously been met for multiple orthopedic impairments.  Given that the RO's disposition of the mood disorder claim impacts the claim for a TDIU, remand is necessary to issue the Veteran a supplemental statement of the case.  

In addition, as the Veteran's representative has emphasized, the orthopedic opinion that was obtained in September 2013 is unclear given that the negative nexus opinion is justified with caveats indicating sedentary employment was not precluded if the Veteran was provided certain exceptions.  In addition, the September 2013 examination regarding TDIU provided a confusing opinion discussing that the Veteran was beyond the average retirement age, rather than focusing on the ability to obtain or maintain substantially gainful employment.  

Further, now with contentions that the back disorder causes lower extremity pathology, that matter should be adjudicated to ascertain whether there is a separate basis for compensable rating(s).  This matter is intertwined and needs to be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Seek an addendum opinion from the September 2013 examiner if available regarding whether it is at least as likely as not that the Veteran is unable to obtain or maintain a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities alone.  The VBMS record should be made available to and reviewed by the examiner.  All indicated studies should be conducted.  A complete rationale should be provided to support any conclusion reached.  The examiner should describe all functional impairment caused by the Veteran's service-connected disabilities.  This should include discussion of whether there is lower extremity pathology due to the back impairment.

If the September 2013 examiner is not available, or deems it necessary, then the Veteran should be provided another VA examination to render the above requested opinion and rationale.

2.  The psychiatric examiner who entered the most recent opinion should be asked to make an addendum to the recent opinion, to include a full description of the employment impairment caused by the psychiatric disorder, to include whether it would, in combination with other disorders, render sedentary employment unlikely.  If that examiner is not available, a similarly situated examiner should be asked to enter an opinion.  If additional examination is needed, it should be conducted.

3.  After conducting any indicated additional development, adjudicate the issue of entitlement to a TDIU.  This should include consideration of any pertinent service connected lower extremity pathology and the newly service connected psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


